                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


 NORMAN “RUSS” ADAMS and                            )
 BRENDA ADAMS,                                      )
                                                    )
       Plaintiffs,                                  )
                                                    )       Case No. 3:19-cv-00878
       v.                                           )       Judge Aleta A. Trauger
                                                    )
 DELK INDUSTRIES, INC., d/b/a                       )
 DELK PRODUCTS, INC., and                           )
 RAYMOND DON BARNES,                                )
 individually,                                      )
                                                    )
       Defendants.                                  )


                                          MEMORANDUM

            Before the court are (1) the defendants’ Motion for Judgment on the Pleadings (Doc. No.

49); and (2) the plaintiffs’ Motion for Leave to File Second Amended Complaint (Doc. No. 51).

For the reasons set forth herein, both motions will be granted in part and denied in part.

I.          MOTION FOR JUDGMENT ON THE PLEADINGS

            A.     Relevant Facts and Procedural Background

            As set forth in both the first Amended Complaint (“FAC”) (Doc. No. 16) and the proposed

Second Amended Complaint (“PSAC”) (Doc. No. 51-2), defendant Delk Industries, Inc. (“Delk”)

is a Tennessee corporation, and defendant Raymond Don Barnes, Jr. is the president and founder

of Delk. Plaintiffs Russ and Brenda Adams, husband and wife, are citizens and residents of

Georgia. In January 2012, Russ Adams (hereafter “Adams,” except where necessary to distinguish

him from Brenda Adams) and Delk, through Barnes, entered into a contract (“Royalty

Agreement”), pursuant to which Adams assigned to Delk the exclusive right to “further develop

and commercially exploit” a product originally developed by Adams and previously marketed by



     Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 1 of 28 PageID #: 10393
                                                                                                       2


him as the “FrostShield,” a windshield cover used for keeping snow, frost, and ice from adhering

to automobile windshields (the “Product”). (Royalty Agreement, Doc. No. 16-5, at 1.) In exchange,

Delk agreed to pay Adams an annual royalty on the proceeds of its sales of the Product. The

original term of the Royalty Agreement was five years beginning on January 30, 2012, but the

term would “automatically renew for successive periods of two (2) years unless one party shall

give the other written notice of its intention to terminate at least thirty (30) days prior to the end of

the initial term or extension thereof.” (Id.)

        In late 2013, Adams allegedly determined that Delk had breached the Royalty Agreement

by failing to remit full payment of the royalties owed. As part of continuing discussions about this

issue in early 2014, Barnes proposed amending the Royalty Agreement to “reflect a new

commission schedule, which was much more favorable to Delk.” (Doc. No. 16 ¶ 40.)

        On February 14, 2014, Barnes emailed Adams the draft First Amendment to Royalty

Agreement (“Amendment” or “First Amendment”) for review. (Doc. Nos. 16-1, 16-8.) The stated

purpose of the Amendment was to “amicably resolve certain disagreements regarding previous

royalty payments, extend the term of the Royalty Agreement and revise the royalty payment

schedule.” (Doc. No. 16-1, at 1.) While the original Royalty Agreement was set to expire in

January 2017, unless extended, the Amendment called for an extension of the initial term until

December 31, 2018, with automatic renewal “for successive periods of two (2) years unless one

party shall give the other party written notice of its intention to terminate at least sixty (60) days

prior to the end of the initial term or extension thereof.” (Id.) Section 4(f) of the Amendment,

entitled “Representations and Warranties,” provides:

        In the event that Delk’s use of the product creates trademarks, including without
        limitations, FrostGuardTM and FrostBlockerTM service marks, trade dress rights or
        other intellectual property rights in connection with the Product, Delk shall have an
        exclusive and irrevocable right in such trademark, service mark, trade dress or other




  Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 2 of 28 PageID #: 10394
                                                                                                    3


        intellectual property protection inclusive of patents and designs, and any
        involvement, modifications, or future enhancements of the Product . . . .
        Furthermore, Delk shall own all right, title and interest in and to the foregoing.

(Id. at 2.)

        Adams responded to the proposal with an email request that: (1) Brenda Adams be added

as a party to the Amendment; and (2) the consent of both Delk and the Adamses be required to

terminate the contract. (Doc. No. 16-8, at 2.) He also requested clarification regarding the meaning

of paragraph 4(f), specifically, whether this paragraph was “asking [him] to give up all interest in

these products or just allow you to be fully in control with royalties still being paid to me annually

and forward?” (Id.) Finally, he reminded Barnes that the royalty payments were his “main source

of income” and that he “need[ed] protection.” (Id.)

        In response, Barnes agreed to add Brenda Adams as a party but refused to include a

provision requiring the consent of both parties to terminate. His email to Adams stated, in relevant

part:

        Either party has to be able to walk away from a contract at the natural termination
        of the agreement—this is a required element of a contract. But, it can be extended
        when both parties agree. All I can say is that we don’t intend to go five years and
        then not renew if the product is still selling . . . .

(Doc. No. 16-8, at 1 (ellipsis in original).) Regarding paragraph 4(f), Barnes added: “Delk will

own any protectable interest that it might create during the term of the Agreement. This would not

limit your right to receive royalties, or the amount thereof, in any way.” (Id.)

        According to the plaintiffs, Barnes is a licensed attorney in Tennessee, but Adams is a

“layman” who acted “without the benefit of an attorney.” (Doc. No. 16 ¶¶ 7, 48.) The plaintiffs

knew that Barnes was an attorney and, allegedly “[r]elying on Barnes’s misrepresentations and

promise of an immediate check to resolve the first royalty dispute,” executed the Amendment that

day. (Doc. No. 16 ¶ 56.)




  Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 3 of 28 PageID #: 10395
                                                                                                  4


       The Product continued to sell well over the next several years and, according to the

plaintiffs, was “still selling by the hundreds of thousands on an annual basis” as of October 1,

2018. (Doc. No. 56, at 3; see also Doc. No. 16 ¶ 65.) Nonetheless, on that date, Barnes, on behalf

of Delk, sent notice to the plaintiffs that Delk was terminating the Royalty Agreement, as amended,

effective December 31, 2018. (Doc. No. 16 ¶ 67; Doc. No. 16-11.)

       Following termination, the plaintiffs attempted to meet with Barnes to discuss a

continuation of the business relationship, but Barnes refused. In addition, Delk did not pay the

final commission check within the required time frame, and the plaintiffs subsequently learned

that Delk has been calculating royalty payments incorrectly, resulting in the underpayment of

royalties to the plaintiffs since execution of the Amendment. (Doc. No. 16 ¶¶ 71–77.)

       The plaintiffs filed suit against Delk and Barnes on October 2, 2019 and then, with the

defendants’ consent, filed the FAC on December 19, 2019, asserting claims of promissory fraud

(Count I), intentional misrepresentation (Count II), breach of contract (against Delk only) for

underpayment of royalties (Count III) and for impermissible termination (Count IV), declaratory

judgment (against Delk only) (Count V), and statutory and common law trademark infringement

claims and a Lanham Act claim (the “trademark claims”) (Counts VI–VIII). (See Doc. No. 16.)

       The defendants’ Motion for Judgment on the Pleadings seeks dismissal of all claims set

forth in the FAC except the breach of contract claim for underpayment of royalties and the

declaratory judgment claim related to that alleged breach. (Doc. Nos. 49, 49-1.) The plaintiffs have

filed a Response opposing the motion. (Doc. No. 56.) They do not, however, defend the trademark

claims on the merits. Instead, they seek dismissal of these claims without prejudice, on the basis

that the PSAC omits the claims altogether.




  Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 4 of 28 PageID #: 10396
                                                                                                          5


        B.      Standard of Review

        Rule 12(c) of the Federal Rules of Civil Procedure authorizes the filing of a motion for

judgment on the pleadings “[a]fter the pleadings are closed—but early enough not to delay trial.”

The standard of review that applies to a 12(c) motion is the same as that applied to a motion under

Rule 12(b)(6) for failure to state a claim for which relief may be granted. Fritz v. Charter Twp. of

Comstock, 592 F.3d 718, 722 (6th Cir. 2010). That is, “all well pleaded material allegations of the

pleadings of the opposing party must be taken as true, and the motion may be granted only if the

moving party is nevertheless clearly entitled to judgment.” Id. (citing JPMorgan Chase Bank, N.A.

v. Winget, 510 F.3d 577, 581 (6th Cir. 2007)). A court should grant a motion for judgment on the

pleadings under Rule 12(c) only if “no material issue of fact exists and the party making the motion

is entitled to judgment as a matter of law.” JPMorgan Chase Bank, 510 F.3d at 582.

        Federal Rule of Civil Procedure 8(a)(2) requires that the complaint contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” The Rule “demands

more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Accordingly,

to withstand a Rule 12 motion, “a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Id. A claim is plausible where “plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. In ruling on a motion to dismiss, “courts ‘are not bound to

accept as true a legal conclusion couched as a factual allegation’” Twombly, 550 U.S. at 555

(quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

        “‘[D]ocuments attached to the pleadings become part of the pleadings and may be

considered on a motion to dismiss. In addition, when a document is referred to in the pleadings

and is integral to the claims, it may be considered without converting a motion to dismiss into one



  Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 5 of 28 PageID #: 10397
                                                                                                   6


for summary judgment.’” Com. Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 335–36 (6th

Cir.2007) (citing Fed. R. Civ. P. 10(c) and quoting Jackson v. City of Columbus, 194 F.3d 737,

745 (6th Cir. 1999)). “Further, [w]hen a written instrument contradicts allegations in the complaint

to which it is attached, the exhibit trumps the allegations.” Cates v. Crystal Clear Techs., LLC, 874

F.3d 530, 536 (6th Cir. 2017) (internal quotation marks and citations omitted).

       C.      Promissory Fraud (Count One)

       The defendants argue that the promissory fraud claim is subject to dismissal for failure to

state a claim for which relief may be granted and because it is time-barred.

       The FAC states that the promissory fraud claim is premised upon Barnes’s statements to

Adams in the February 2014 email exchange that

       (1) Delk would not terminate the Royalty Agreement so long as [the Product was]
       still selling; (2) that Delk would not use the language of [¶ 4(f) of the Amendment]
       to assert ownership over the Adamses’ existing trademark rights . . . ; and (3) the
       . . . Amendment would not “limit [the Adamses’] right to receive royalties in any
       way,”

(Doc. No. 16 ¶ 88.) The defendants’ Motion for Judgment as to the promissory fraud claim

addresses all three allegedly fraudulent statements. In their Response, however, the plaintiffs focus

only on Barnes’s alleged representation that Delk would not terminate the Royalty Agreement as

long as the Product was selling. According to the plaintiffs, this statement constituted a promise

that Delk would not terminate the agreement in December 2018 if sales were still good; the

statement was false when it was made, because Barnes intended all along to terminate the Royalty

Agreement, as amended, on December 31, 2018, regardless of what the sales figures were; Barnes

knew the representation was false at the time it was made; and the plaintiffs reasonably relied on

the misrepresentation to their detriment in deciding to execute the Amendment and suffered

damages “relating to royalties owed them by Delk and relating to [their] intellectual property

rights” as a result. (Id. ¶¶ 89–92.) They seek rescission of the Amendment. (Id. ¶ 93.)



  Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 6 of 28 PageID #: 10398
                                                                                                 7


               1.     Failure to State a Claim

       The elements of a promissory fraud claim under Tennessee law are:

       (1) an intentional misrepresentation of material fact; (2) the misrepresentation was
       made “knowingly,” “without belief in its truth,” or “recklessly without regard to its
       truth or falsity”; (3) the plaintiff reasonably relied on the misrepresentation and
       suffered damages; and (4) . . . the misrepresentation must embody a promise of
       future action without the present intention to carry out the promise[.]”

Power & Tel. Supply Co. v. SunTrust Banks, Inc., 447 F.3d 923, 931 (6th Cir. 2006) (quoting

Stacks v. Saunders, 812 S.W.2d 587, 592 (Tenn. Ct. App. 1990)) (some internal quotation marks

omitted). As a fraud claim, “it must be stated with particularity, and the plaintiff must, at a

minimum, allege the time, place and content of the misrepresentations; the defendant’s fraudulent

intent; the fraudulent scheme; and the injury resulting from the fraud.” Id.; Fed. R. Civ. P. 9(b).

While “intent . . . and other conditions of a person’s mind may be alleged generally,” id.,

conclusory assertions as to these states of mind will not suffice “without reference to [a] factual

context.” Iqbal, 556 U.S. at 686. That is, the pleading requirements under Rule 8(a)(2) are “still

operative” and apply to allegations of intent and knowledge. Id. (citation omitted).

       The defendants argue, first, that the FAC fails to state a claim for promissory fraud with

respect to Barnes’s statement regarding termination in the February 2014 email, because the

statement cannot fairly be characterized as a “promise”—as opposed to simply a statement of

present intent regarding future events, with no representation that minds might not change in the

intervening period. In response, the plaintiffs acknowledge that “Barnes spoke, technically, in the

present tense with the words ‘we don’t intend,’” but, they argue, in light of colloquial and common

usage of the word “intend,” “a fair and reasonable interpretation of that statement is that ‘they

would not.’” (Doc. No. 56, at 10.) In support of this argument, they point out that, in the October

1, 2018 Termination Letter Barnes drafted and signed, Barnes himself wrote that Delk “intends to

discontinue” the parties’ contract effective December 31, 2018, when he clearly meant that Delk



  Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 7 of 28 PageID #: 10399
                                                                                                   8


would, in fact, terminate the contract as of that date. (See Doc. No. 16-11.) The plaintiffs point to

the context in which the February 2014 statement was made and, in particular, the fact that Barnes

was responding to Adams’s stated concern about termination.

       The court agrees with the plaintiff that, for purposes of the Motion for Judgment, at least,

Barnes’s statement that Delk “did not intend” to terminate the parties’ agreement in December

2018 if the product was still selling can reasonably be construed as an affirmation that Delk would

not terminate the parties’ agreement then unless the product was not selling. This question

admittedly presents a close call, but ultimately it will be for the finder of fact to determine from

the context and the parties’ testimony whether the statement was intended as a promise.

       The defendants also argue that the plaintiffs have not pointed to any actual evidence to

support their assertion that the statement was untrue when made—that is, that Barnes (and Delk)

did not have a present intention, when the Amendment was executed, to extend the term if sales

were still going well at the end of the initial term of the Amendment. The plaintiffs respond that

(1) in the context of a motion to dismiss, the only evidence they need to present to support their

claim that Barnes did not intend to keep the promise at the time he made it is that he did not keep

the promise; and (2) they have other evidence in the form of Barnes’s misrepresentation “about

the so-called required elements of a contract.” (Doc. No. 56, at 11.)

       Regarding the plaintiffs’ first assertion, this does not appear to be a correct statement of

Tennessee law, which holds that the mere fact that a promise is not kept is not evidence that there

was no intent to keep the promise when it was made. See Noblitt v. Bluegreen Vacations Unltd.,

Inc., No. 3:18-CV-117, 2019 WL 7290474, at *17 (E.D. Tenn. Mar. 20, 2019) (“Not every broken

promise starts with a lie.” (citation omitted)); Dog House Inv., LLC v. Teal Props., Inc., 448

S.W.3d 905, 916 (Tenn. Ct. App. 2014) (“When a promise is made in good faith, with the




  Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 8 of 28 PageID #: 10400
                                                                                                       9


expectation of carrying it out, the fact that it subsequently is broken gives rise to no cause of action,

either for deceit, or for equitable relief. Otherwise any breach of contract would call for such a

remedy.” (quoting Houghland v. Sec. Alarms & Servs., Inc., 755 S.W.2d 769, 774 (Tenn. 1988)).

        The court nonetheless finds that other facts alleged by the plaintiffs give rise to an inference

that the statement was false when made, at least at this juncture. These include the fact that Barnes

allegedly rushed the plaintiffs, who he knew were not represented by counsel, into executing the

Amendment, knowing they were anxious to receive payment in settlement of the past claims of

insufficient royalty payments; the fact that Barnes was a licensed attorney and, rather than

responding to the plaintiffs’ concerns about termination with a proposal either to further extend

the initial term of the agreement or to limit the conditions under which termination was permitted,

he cut them off by giving them what can, at best, be characterized as a truncated statement of the

law of contract duration, as discussed in greater detail below. In addition, the new terms in the

Amendment pertaining to trademark ownership—regardless of the plaintiffs’ having now

abandoned their trademark-based claims—strongly suggest that Delk was in the process of setting

itself up to be able to continue selling the Product, and to continue deriving substantial income

from such sales, without any need for the plaintiffs to be involved or for any portion of the income

stream to be directed to them. In other words, a fair reading of the Amendment suggests that Barnes

likely knew in February 2014 that, by December 2018, Delk would have no need or incentive to

extend the term of the parties’ agreement. Instead, it apparently could continue to sell the Product

without having to pay royalties to the plaintiffs.

        The court finds that the plaintiffs have adequately alleged a claim of promissory fraud

based on Barnes’s statement that Delk did not intend to terminate the contract in five years if the

Product was still selling.




  Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 9 of 28 PageID #: 10401
                                                                                                  10


               2.      Statute of Limitations

        The parties agree that a promissory fraud claim, in Tennessee, is subject to the three-year

statute of limitations codified in Tenn. Code Ann. § 28-3-105. See Ne. Knox Util. Dist. v. Stanfort

Constr. Co., 206 S.W.3d 454, 459 (Tenn. Ct. App. 2006) (applying § 28-3-105 to claims of

negligent and intentional misrepresentation). In addition, Tennessee applies the discovery rule to

fraud claims. See, e.g., Med. Educ. Assistance Corp. v. State ex rel. E. Tenn. State Univ. Quillen

Coll. of Med., 19 S.W.3d 803, 817 (Tenn. Ct. App. 1999). Under the discovery rule, the statute of

limitations is tolled, and does not begin to run, “until the plaintiff knows, or in the exercise of

reasonable care and diligence, should know that an injury has been sustained.” Pero’s Steak &

Spaghetti House v. Lee, 90 S.W.3d 614, 621 (Tenn. 2002) (citations omitted).

        The defendants argue that the plaintiffs were, or should have been, on notice as of the

execution of the Amendment that they had a cause of action for fraud, because they knew as of

that date what the actual terms of the contract were and so were placed on notice of “the exact

injuries they allege.” (Doc. No. 49-1, at 7.) But that is not how a fraud claim works. The question

is whether Barnes made fraudulent statements upon which the plaintiffs reasonably relied. The

defendants have not actually argued that the plaintiffs’ reliance was unreasonable, and they do not

point to any action by Barnes that took place before he gave notice of non-renewal of the agreement

in October 2018 that would have put the plaintiffs on notice that he and Delk never intended to

extend the agreement beyond December 2018. Instead, the plaintiffs allege various actions that

Adams undertook on his own to assist Delk in promoting and marketing the product—investments

that he may not have made if he had known the contract would terminate in December 2018. The

plaintiffs also point to their allegation that the Product continued to sell well through the fall of

2018.




 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 10 of 28 PageID #: 10402
                                                                                                   11


       The court finds, for purposes of the Motion for Judgment, that the discovery rule saves this

claim. The plaintiffs filed suit on October 2, 2019, within three years of when they allege they first

had reason to know that Barnes had misrepresented Delk’s intent at the time of signing the

Amendment, in order to induce them to sign the Amendment in the first place. The claim is not

subject to dismissal on statute of limitations grounds at this juncture. The court, therefore, will

deny that portion of the Motion for Judgment seeking dismissal of the promissory fraud claim

premised on Barnes’s assertion that Delk did not intend to terminate the contract as long as the

product continued to sell. Insofar as the plaintiffs’ promissory fraud claim as alleged in the FAC

is premised upon other statements by Barnes, the plaintiffs appear to have abandoned that portion

of the claim. The court, therefore, will dismiss any part of this claim based on other statements by

Barnes.

       D.      Intentional Misrepresentation (Count Two)

       The plaintiffs’ intentional misrepresentation claim is premised upon Barnes’s statement in

the February 14, 2014 email that “[e]ither party has to be able to walk away from a contract at the

natural termination of the agreement—this is a required element of a contract.” (Doc. No. 16-8,

at 1.) According to the plaintiffs, this was a “false statement” of “material fact,” since the

termination provision of the Amendment was a material term of that agreement; and Barnes, a

licensed attorney, knew the statement was “a misrepresentation of the law” when he made it. (Doc.

No. 16 ¶¶ 95–97, 100.) They also allege that they did not know it was false and reasonably relied

on the statement to their detriment, as it induced them to sign the contract, directly resulting in

damages to them. (Id. ¶¶ 98–101.)

       The defendants argue that: (1) accepting the plaintiffs’ allegations as true, the statement

constitutes a false or erroneous interpretation of law, and a legal conclusion or opinion cannot

serve as the basis for a claim of intentional misrepresentation; and (2) any purported reliance on



 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 11 of 28 PageID #: 10403
                                                                                                      12


the statement was objectively unreasonable, because “it was directly contradicted by the

Amendment” (id. at 18).

        As for the latter contention, the defendants do not explain how Barnes’s statement is

“contradicted” by the Amendment. The court finds nothing in the Amendment that conflicts with

Barnes’s statement that “[e]ither party has to be able to walk away from a contract at the natural

termination of the agreement.” The Amendment, in fact, embodies that principle, insofar as it gave

either party the ability to opt not to continue the relationship at the expiration of the original or any

extended term.

        More persuasive is the defendants’ assertion that a statement of law cannot provide the

basis for an intentional misrepresentation claim, except under narrow circumstances. Under

Tennessee law, a plaintiff claiming intentional misrepresentation must prove:

         (1) that the defendant made a representation of a present or past fact; (2) that the
        representation was false when it was made; (3) that the representation involved a
        material fact; (4) that the defendant either knew that the representation was false or
        did not believe it to be true or that the defendant made the representation recklessly
        without knowing whether it was true or false; (5) that the plaintiff did not know that
        the representation was false when made and was justified in relying on the truth of
        the representation; and (6) that the plaintiff sustained damages as a result of the
        representation.

Hodge v. Craig, 382 S.W.3d 325, 343 (Tenn. 2012).

        In the context of an equitable estoppel claim, the Tennessee Court of Appeals has

distinguished between representations of fact and representations of law and concluded generally

that “[l]egal arguments . . . are not facts” that can be misrepresented. Boyce v. LPP Mortg. Ltd.,

435 S.W.3d 758, 772 (Tenn. Ct. App. 2013). As that court explained:

        Indeed, the situation presented by this case is similar to the situation wherein a party
        makes a material factual misrepresentation in order to induce another party to make
        a contract. In that situation, Williston on Contracts notes that misstatements as to
        the law do not qualify as material factual misrepresentations:




 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 12 of 28 PageID #: 10404
                                                                                                   13


            It is well settled that a claim of fraud in the making of a contract cannot
            generally be supported by proof of misstatements as to matters of law. On this
            principle, a conscious misstatement of the meaning of certain terms in a written
            contract has been held immaterial.

            The rule, which is in essence an application of the broader principle that fraud
            must rest on a misrepresentation of a matter of fact, and cannot be supported by
            a misstatement of a matter of opinion, is based on the principle that everyone is
            equally capable of determining the law, is presumed to know the law and is
            bound to take notice of the law and, therefore, in legal contemplation, cannot
            be deceived by representations concerning the law or permitted to say he or she
            has been misled.

        26 Williston on Contracts § 69:10 (4th ed.). . . .

Id. at 772 (some quotation marks and internal citations omitted); see also Best Choice Roofing &

Home Improvement, Inc. v. Best Choice Roofing Savannah, LLC, 446 F. Supp. 3d 258, 276 (M.D.

Tenn. 2020) (Campbell, J. (quoting Boyce at length); Downing v. Fidelity Nat’l Title Ins. Co., No.

3:16-cv-119-TCB, 2017 WL 6371196, at *7-8 (N.D. Ga. Sept. 14, 2017) (under Georgia law, “[a]

claim of fraud cannot be predicated upon misrepresentations of law or misrepresentations as to

matters of law”); Gen. Elec. Capital Corp. v. Del. Mach. & Tool Co., No. 1:10-cv-00107-LJM-

WGH, 2011 WL 1899203, at *3 (S.D. Ind. May 17, 2011) (dismissing fraudulent inducement

claim where the plaintiff alleged that the defendant misrepresented their contract as a lease rather

than a security agreement; holding that a fraudulent inducement claim, under Indiana law, may not

be based on representations as to the legal effect of the document sued on, because “[e]very person

is presumed to know the contents of the agreement which he signs, and has, therefore, no right to

rely on the statements of the other party as to its legal effect”).

        In Best Choice Roofing, another judge of this court, citing Boyce, concluded that a claim

of fraudulent misrepresentation could not be premised upon the counter-defendant’s alleged

misstatement of the law that was contained in the parties’ agreement. The language at issue stated

that the relationship between the parties was that of licensor/licensee and not franchisor/franchisee.




 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 13 of 28 PageID #: 10405
                                                                                                  14


Best Choice Roofing, 446 F. Supp. 3d at 276. The counter-plaintiff argued that this was an untrue

statement upon which she had relied to her detriment. The counter-defendants argued that the

language in question “constitutes a legal opinion” and that the counter-plaintiff was “free to have

that opinion confirmed by her own legal counsel before she signed the agreements.” Id.

       The court concluded that the statement purporting to define the parties’ legal relationship

was, based on Tennessee law, a statement of law rather than one of fact and could not support a

misrepresentation claim. The court bolstered its holding by observing that “[t]he reason for

requiring the ‘representation’ be one of fact and not law becomes clear, in this case, when one

attempts to establish the veracity of the representation, i.e.[,] does the License Agreement actually

describe a franchise?” Id. at 277. The court noted that the term “franchise” is defined somewhat

differently in each of many different sources, including the Federal Trade Commission’s Franchise

Rule and at least three different Tennessee statutes. As a result, “the determination of whether the

terms of the License Agreements describe a ‘franchise’ relationship is a legal opinion, dependent

on the definition to be applied to the facts given. The resulting conclusion is not a ‘fact’ that can

be objectively verified.” Id. at 278.

       The same consideration applies here. The plaintiffs claim that Barnes’s representation

(“Either party has to be able to walk away from a contract at the natural termination of the

agreement—this is a required element of a contract.”) is a legal statement so obviously false that

“any first-year law student or business student” would know that it is false. (Doc. No. 56, at 12.)

At the same time, they argue that it is a misrepresentation of the law upon which the plaintiffs

reasonably relied, knowing that Barnes was an attorney. The court, however, would be hard-

pressed to determine whether the statement is actually false. Certainly, parties are free to agree to

the duration of their contract, and every contract can be terminated by the consent of both parties.




 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 14 of 28 PageID #: 10406
                                                                                                    15


See, e.g., Galbreath v. Harris, 811 S.W.2d 88, 91 (Tenn. Ct. App. 1990) (“[B]y the rules of the

common law, [a] written contract may be changed, modified, or waived in whole or in part by a

subsequent one, express, written, oral, or implied.” (quoting 17 Am. Jur. 2d Contracts § 466

(1964)). Nonetheless, once the parties have agreed on a duration or an expiration date, such a term

would become meaningless if the contract did not actually expire on that date unless both parties

agreed to terminate. In other words, the plaintiffs’ email to Barnes appeared to be asking for a

contract that said something like this:

       The term of the Royalty Agreement shall be extended until December 31, 2018. It
       shall then automatically renew for successive periods of two years, unless both
       parties agree to terminate at least sixty days prior to the end of the initial term or
       extension thereof. 1

Such a contract would never expire unless both parties agreed to terminate the relationship, making

the specification of an initial period and renewal periods illusory. See Brubaker v. Barrett, 801 F.

Supp. 2d 743, 752 (E.D. Tenn. 2011) (“A contract is also illusory if it is indefinite in nature.”

(citing Jamestowne On Signal, Inc. v. First Fed. Sav. & Loan Ass’n, 807 S.W.2d 559, 564 (Tenn.

Ct. App. 1990) (“Courts will not uphold agreements which are indefinite and uncertain as to the

obligations imposed on the parties thereto.”)). If the plaintiffs wanted a longer contract term, they

could have asked for a longer initial term and longer successive terms, but they did not do so. The

statement that either party “has to be able to walk away from a contract at the natural termination

of the agreement” thus seems to be basically correct, or at least arguably correct, just as a matter

of common sense. In any event, even if not correct, it is a viable opinion about the law.



       1
           Paragraph 2 of the Amendment (Doc. No. 16-1) actually states:
   The term of the Royalty Agreement shall be extended until December 31, 2018. It shall
   then automatically renew for successive periods of two (2) years unless one party shall give
   the other party written notice of its intention to terminate at least sixty (60) days prior to
   the end of the initial term or extension thereof.



 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 15 of 28 PageID #: 10407
                                                                                                     16


       Because the plaintiffs cannot show that the statement was a representation of a present or

past fact that was false when it was made—as opposed to an opinion about the law regarding which

reasonable minds might disagree—their intentional misrepresentation claim will be dismissed as

a matter of law. The court does not reach the parties’ other arguments regarding this claim.

       E.      Breach of Contract – Impermissible Termination (Count Four)

       The plaintiffs’ promissory fraud claim is based upon Barnes’s statement that Delk did not

intend to terminate the contract at the expiration of the initial term if the Product was still selling.

Count Four of the FAC is pleaded “in the alternative” to the promissory fraud claim and is based

on the premise that, if the same statement was not fraudulent, then it became an oral term of the

Amendment, which Delk breached by giving notice of termination on October 1, 2018 and

following through with the termination on December 31, 2018.

       The defendants seek dismissal of this claim, pointing out that there is no dispute that they

complied with the terms of the contract as written, providing the required sixty days’ advance

notice of termination. They argue, first, that the plaintiffs cannot “have their cake and eat it, too”

(Doc. No. 49-1, at 20), apparently taking issue with the plaintiffs’ assertion in Count One that

Barnes’s statement was fraudulent and their position in Count Four that the statement was not

fraudulent. This assertion, however, fails to recognize that the plaintiff’s breach of contract claim

is pleaded “in the alternative” to their promissory fraud claim. (See Doc. No. 16 ¶ 110 (“This Count

IV is pled in the alternative, in the event the Court does not void the First Amendment for

Defendants’ promissory fraud.”).) Under the Federal Rules, “[a] party may state as many separate

claims or defenses as it has, regardless of consistency.” Fed. R. Civ. P. 8(d)(3); see also Son v.

Coal Equity, Inc., 122 F. App’x 797, 802 (6th Cir. 2004) (citing former Fed. R. Civ. P. 8(e)(2)).

For purposes of this claim, then, the court will presume that Barnes’s statement was not fraudulent,




 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 16 of 28 PageID #: 10408
                                                                                                  17


that is, that he was speaking truthfully when he wrote: “All I can say is that we don’t intend to go

five years and then not renew if the product is still selling . . . .” (Doc. No. 16-8, at 1.)

        The defendants also argue that, for purposes of the breach of contract claim, the

Amendment is a fully integrated agreement, and the parol evidence rule applies and bars the

consideration of evidence of pre-contracting negotiations to contradict or vary the clear written

terms of the Amendment. In response, the plaintiffs argue that the parol evidence rule does not

apply here, first, because the contract does not contain a merger clause or express an intent that it

be deemed fully integrated. They also contend that they are not “attempting to rely on oral

statements to contradict, or even supplement, a written agreement.” (Doc. No. 56, at 18.) Instead,

their position is that “Barnes’ written communication, made just prior to the execution of the First

Amendment, and which induced Plaintiffs to sign it, is a term of the First Amendment. Plaintiffs,

thus, are alleging that the two writings (Barnes’ email and the First Amendment) form the parties’

contract.” (Id.) They also maintain that these two writings “can exist together and be construed in

perfect harmony,” thus taking the parol evidence rule out of the equation. (Id.)

        “In general, the parol evidence rule provides that ‘a writing intended by the parties to be a

final embodiment of their agreement cannot be modified by evidence of earlier or

contemporaneous agreements . . . .’” Indiv. Healthcare Specialists, Inc. v. BlueCross BlueShield

of Tenn., Inc., 566 S.W.3d 671, 694–95 (Tenn. 2019) (quoting Black’s Law Dictionary 1292 (10th

ed. 2014)). 2 “An integrated agreement is a writing constituting a final expression of one or more



        2
          As the Tennessee Supreme Court noted, the “parol evidence” rule is inaptly named in at
least two respects. First, “[a]lthough the term ‘parol’ means ‘oral,’ the ‘parol evidence rule’ is
generally understood to apply to both oral and written extrinsic evidence of pre-contract
negotiations between the parties.” Indiv. Healthcare Specialists, 566 S.W.3d at 695 n. 24. Second,
it is not a rule of evidence but one of substantive law. “This means that even evidence of pre-
contract negotiations that is admitted without objection is incompetent and ineffective to alter the
terms of a written agreement. The question is not really whether evidence can be admitted . . . but


 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 17 of 28 PageID #: 10409
                                                                                                   18


terms of an agreement; a completely integrated agreement has been ‘adopted by the parties as a

complete and exclusive statement of the terms of the agreement.’” Id. at 696 (quoting Restatement

(Second) of Contracts §§ 209–10 (Am. L. Ins. 1981)). The question of whether an agreement is

“fully integrated” or only partially integrated is an important one when a party seeks to invoke the

parol evidence rule, because “the parol evidence rule is most restrictive when the contract at issue

is fully or completely integrated.” Id. That is, when the contract is “fully integrated,” “the parol

evidence rule prohibits the use of evidence of pre-contract negotiations in order to vary, contradict,

or supplement the contractual terms.” Id. at 697; see also Steven W. Feldman, 21 Tenn. Prac.

Contract Law and Practice § 8:50 (Aug. 2020 update) (hereinafter “Feldman, 21 Tenn. Practice

§ __”) (“When the contract . . . is fully or completely integrated, it . . . may not be supplemented

by additional terms, whether consistent or inconsistent.” (emphasis added)). On the other hand, if

an agreement is only “partially integrated,” it cannot be contradicted by parol evidence, but it may

be “supplemented by consistent, additional terms.” Feldman, 21 Tenn. Practice § 8.50 (emphasis

added).

          Under Tennessee law, “integration clauses, also called merger clauses, can be very

important in determining whether a contract is completely integrated for purposes of the parol

evidence rule.” Feldman, 21 Tenn. Prac. § 8:49 (citations omitted). However, even if a contract

does not actually contain an integration clause, that does not necessarily mean that it is not a fully

integrated contract. “Whether the parties intended the writing as the final expression of their

agreement is determined in the first instance from the writing itself. If a document appears to be a




whether, if the evidence is admitted, it will have the legal effect of varying the document.” Id. at
696 (internal quotation marks and citations omitted).



 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 18 of 28 PageID #: 10410
                                                                                                  19


complete agreement on its face, it is conclusively presumed to be a final, complete agreement.” Id.

(citations omitted).

       In this case, the defendants argue that the Amendment contains a merger clause, or

integration clause, which establishes that the parties intended the written agreement to “embody

their complete and exclusive agreement.” Indiv. Healthcare Specialists, 566 S.W.3d at 697. The

plaintiffs claim that the clause to which the defendants point is not actually a merger clause, as it

provides only for the execution of the agreement in counterparts and thus, at most, can be

considered a partial integration clause.

       The provision to which the defendants point states:

              Execution. This Amendment may be executed in counterparts, which taken
       together shall constitute a single integrated agreement. A copy of a signature to
       this Amendment (whether in PDF and e-mailed or sent by facsimile) shall have the
       same force and effect as an original signature for all documents integrated in this
       Amendment.

(Doc. No. 16-1, at 3 (emphasis added).) In addition, however, the Amendment specifically

incorporates the Royalty Agreement, as follows:

               Ratification; Full Force and Effect. The provisions of the Royalty
       Agreement shall be amended to the extent set forth herein but no further or
       otherwise. The Royalty Agreement (as amended hereby) shall be in full force and
       effect with all covenant and provisions, except as expressly provided herein, and
       the parties hereby confirm and ratify the Royalty Agreement (as amended hereby)
       and all of its terms and provisions. . . . The covenants, conditions and agreements
       contained in this Amendment are binding upon and inure to the benefit of the parties
       hereto . . . .

(Id. (emphasis added).)

       Regardless of whether the “Execution” clause quoted above may properly be deemed an

integration clause (which it probably cannot), the court finds, based on the language of both of the

quoted paragraphs in particular and the entirety of the Amendment generally that the Amendment

is a fully integrated contract. The document appears on its face to be a complete agreement,




 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 19 of 28 PageID #: 10411
                                                                                                    20


expressly incorporating only the previously executed Royalty Agreement and amending the earlier

contract only “to the extent set forth” in the Amendment. Consequently, it is “conclusively

presumed to be a final, complete agreement.” Feldman, 21 Tenn. Prac. § 8:49 (citations omitted).

The plaintiffs have not overcome that presumption. As a result, absent some other relevant

exception, the parol evidence rule applies.

       The plaintiffs do not actually argue that any other exception applies, but the fraud exception

bears some mention. The court recognizes that while fraud—or tort generally—is considered to

provide an exception to the parol evidence rule, it appears that, when fraud is alleged, courts

typically find that the parol evidence rule does not apply to tort claims. See, e.g., Noblitt, 2019 WL

7290474, at *8 (“Consistent with this understanding of the role, purpose, scope, and respective

limitations of contract and tort law, Tennessee courts have held that contractual defenses, such as

the parol evidence rule, are not defenses to tort claims.” (citations omitted)). On the other hand,

where, as here, the plaintiffs have asserted a separate tort claim and pleaded breach of contract in

the alternative, and the alternatively pleaded breach of contract claim presumes that no fraud

occurred, then the fraud exception has no application.

       So, in sum, the parol evidence rule applies. Because the court finds that the Amendment is

fully integrated, Barnes’s email may only be “used to interpret the contractual language in line

with the parties’ intent” and not for the purpose of supplementing the parties’ agreement, even if

it does not necessarily contradict it. Indiv. Healthcare Specialists, 566 S.W.3d at 697. In this light,

Barnes’s comment can only be taken into consideration without violating the parol evidence rule

if it is construed to mean that, as of the date of contracting in February 2014, Delk did not envision

terminating the parties’ relationship as long as the Product was still selling. Neither that statement

nor the express written terms of the Amendment prohibited Delk from changing its mind and




 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 20 of 28 PageID #: 10412
                                                                                                     21


choosing to terminate even if the Product was still selling, as long as it provided at least sixty days’

advance notice of its desire to terminate. 3

       There is no dispute in this case that Delk provided the requisite notice. The plaintiff alleges

as much in the FAC. (Doc. No. 16 ¶ 67.) Consequently, defendant Delk, as the only defendant

against which this claim is asserted, is entitled to judgment as a matter of law on the breach of

contract claim premised upon its election to terminate the Royalty Agreement, as amended,

effective December 31, 2018.

       F.      Trademark Claims (Counts Six through Eight)

       The defendants also seek judgment as a matter of law in their favor on the trademark claims

asserted in Counts Six, Seven, and Eight of the FAC. (Doc. No. 49-1, at 21–25.) The plaintiffs’

PSAC completely omits the trademark claims, and the plaintiffs’ Response to the Motion for

Judgment notes that the plaintiffs informed the defendants, even before the defendants filed the

Motion for Judgment, that the plaintiffs would seek permission to file a Second Amended

Complaint that omitted the trademark claims. (Doc. No. 56, at 21.) The plaintiffs also assert that

the defendants agreed to the plaintiffs’ proposal to “strike the trademark claims.” (Id.)

       The plaintiffs request that they be permitted to “strike” the trademark claims, presumably

meaning that they be dismissed without prejudice. In the alternative, they request that they be



       3
          In other words, if Barnes’s email is instead construed as a promise that Delk would not
terminate the Amendment if the Product was continuing to sell, it would have to be understood as
supplementing rather than merely explaining the termination provision of the Amendment, which
otherwise contains no restrictions on termination other than the timing and notice requirements.
Consideration of it, construed thus, would violate the parol evidence rule. On the other hand, if, as
the plaintiffs urge, the Amendment were considered only to be partially integrated rather than fully
integrated, the court would be able to construe the statement as potentially amending the written
agreement without violating the parol evidence rule. See Feldman, 21 Tenn. Practice ¶ 8.50 (noting
that a partially integrated agreement “may not be contradicted by parol evidence, but may be
supplemented by consistent, additional terms”).



 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 21 of 28 PageID #: 10413
                                                                                                 22


permitted to amend their Response to address the defendants’ arguments as to why the claims

should be dismissed with prejudice.

       The court construes the plaintiffs’ request to dismiss the claims without prejudice and their

subsequent omission of the claims from the PSAC in light of Rule 41, which permits the voluntary

dismissal of claims by court order, “on terms that the court considers proper.” Fed. R. Civ. P.

41(a)(2). The court will deny the motion for judgment as a matter of law as to the trademark claims

and will instead dismiss these claims without prejudice.

II.    MOTION FOR LEAVE TO AMEND

       On October 12, 2020, prior to the expiration of the deadline for seeking to amend pleadings,

the plaintiffs filed their Motion for Leave to File Second Amended Complaint. Specifically, they

seek to amend the operative pleading by: (1) omitting the trademark claims, as discussed above;

(2) adding new claims for promissory estoppel and negligent misrepresentation that are based on

the same operative facts as the promissory fraud and intentional misrepresentation claims asserted

in the FAC; (3) consolidating Counts Three and Four into a single claim for breach of contract; (4)

amending the requested relief; and (4) “add[ing] several clarifying factual allegations” that do not

appear to be disputed. (Doc. No. 51-1, at 1–2.) They assert that the proposed amendments “will

not implicate new issues of proof or law and, as such, will not prejudice Defendants.” (Id. at 2.)

The also represent that they complied with Local Rule 7.01(a)(1), requiring that they confer with

opposing counsel, prior to filing this motion.

       The plaintiffs’ Memorandum in support of the Motion for Leave sets out the legal standards

applicable to motions to amend pleadings and argues that their motion meets these standards. The

defendants respond by arguing that the motion would be “futile,” because both of the proposed

new claims—promissory estoppel and negligent misrepresentation—would be subject to dismissal




 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 22 of 28 PageID #: 10414
                                                                                                     23


under Rule 12(b)(6) for failure to state a claim for which relief may be granted. (Doc. No. 55, at

3–4.)

        A.     Legal Standards

        Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend shall be freely

granted when justice requires. Leave should generally be granted under Rule 15(a) unless there is

“undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

of allowance of the amendment, [or] futility of amendment.” Foman v. Davis, 371 U.S. 178, 182

(1962). “A proposed amendment is futile if the amendment could not withstand a Rule 12(b)(6)

motion to dismiss.” Riverview Health Inst. LLC v. Med. Mut. of Ohio, 601 F.3d 505, 512 (6th Cir.

2010) (citation omitted).

        The standard for dismissal under Rule 12(b)(6) is the same as that for dismissal under Rule

12(c), already outlined above. Generally, on a motion to dismiss under Rule 12(b)(6), courts must

construe the proposed complaint “in the light most favorable to the plaintiff and accept all

allegations as true.” Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir.2012) (citation omitted).

Therefore, the dispositive question is whether the proposed amended complaint contains

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir.2014)). “[C]onclusory allegations or legal

conclusions masquerading as factual allegations will not suffice.” Bright v. Gallia Cty., 753 F.3d

639, 652 (6th Cir.2014) (citations omitted).

        B.     Promissory Estoppel Claim

        Tennessee courts describe the doctrine of promissory estoppel as follows: “A promise

which the promisor should reasonably expect to induce action or forbearance of a definite and

substantial character on the part of the promisee and which does induce such action or forbearance



 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 23 of 28 PageID #: 10415
                                                                                               24


is binding if injustice can be avoided only by enforcement of the promise.” Alden v. Presley, 637

S.W.2d 862, 864 (Tenn. 1982) (quoting Restatement (First) of Contracts § 90). Thus, to succeed

on a claim, a plaintiff must show “(1) that a promise was made; (2) that the promise was

unambiguous and not unenforceably vague; and (3) that they reasonably relied upon the promise

to their detriment.” Chavez v. Broadway Elec. Serv. Corp., 245 S.W.3d 398, 404 (Tenn. Ct. App.

2007). Further, “Tennessee courts generally disfavor claims based upon promissory estoppel.”

Holt v. Macy’s Retail Holdings, Inc., 719 F. Supp.2d 903, 913 (W.D. Tenn. 2010) (citations

omitted); see Shedd v. Gaylord Entm’t Co., 118 S.W.3d 695, 699–700 (Tenn. Ct. App. 2003)

(“[T]he Tennessee Supreme Court has. . . limit[ed] the application of promissory estoppel to

‘exceptional cases where to enforce the statute of frauds would make it an instrument of hardship

and oppression, verging on actual fraud.’” (quoting Baliles v. Cities Serv., 578 S.W.2d 621 (Tenn.

1979)).

          The Tennessee courts, however, “have not worked out a uniform standard to determine

whether a defendant’s words or actions justify the plaintiff’s reliance.” Amacher v. Brown-Forman

Corp., 826 S.W.2d 480, 482 (Tenn. Ct. App. 1991). That is, while “[s]ome courts hold that the

promise must be definite and unequivocal,” others hold that the promise may be inferred from the

general statements of the promisee.” Id. (citations omitted). In Amacher, the court concluded that

this “latter view would seem to be more in line with the Restatement 2d’s definition of a promise

as ‘a manifestation of intention . . . so made as to justify a promisee in understanding that a

commitment has been made.” Id. (quoting Restatement (Second) Contracts § 2). Once it is clear

that such a promise has been made, however one arrives at that conclusion, “the resulting promise

must be unambiguous and not unenforceably vague.” Id.




 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 24 of 28 PageID #: 10416
                                                                                                      25


        The proposed promissory estoppel claim is based on the same “promise” in the email from

Barnes as the promissory fraud claim (“All I can say is that we don’t intend to go five years and

then not renew if the product is still selling.”). The plaintiffs allege that Barnes should reasonably

have expected this promise to induce the plaintiffs to enter into the Amendment, that the plaintiffs

reasonably and justifiably relied on the promise, and that they suffered economic damages as a

result. (PSAC, Doc. No. 51-2 ¶¶ 54–57.) They also assert that the promise is “unambiguous and

not unenforceably vague.” (Id. ¶ 58.)

        The defendants argue, first, that Barnes’s statement is too vague and ambiguous to be

construed as a promise. However, the court has already determined, in the context of the

defendants’ effort to dismiss the promissory fraud claim, that there is a question of fact in that

regard. Moreover, the caselaw referenced above further substantiates that conclusion: Barnes’s

statement, at least arguably, qualifies as a “manifestation of intention . . . so made as to justify [the

plaintiffs] in understanding that a commitment had been made.” Amacher, 826 S.W.2d at 482

(quoting Restatement (Second) Contracts § 2). The defendants claim that it did not bind Barnes

(or Delk) to do or refrain from doing anything, but, broadly construed, Barnes’s statement was a

commitment not to terminate the Royalty Agreement, as amended, if the Product was “still

selling.” 4




        4
           The defendants do not argue that the promise not to terminate if the Product was “still
selling” is itself too vague to enforce, but they could have. What does it mean for the Product to
be “still selling”? How many units per what block of time would qualify as “still selling”? As few
as ten units per month? Per year? One hundred units? One thousand? However, even if the
defendants had argued futility of the promissory estoppel claim (or sought dismissal of the
promissory fraud claim) on this ground, the court would likely have found the issue to be one more
readily addressed on summary judgment or at trial, as the parties’ course of dealing and other
background facts might help define the term “still selling.”



 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 25 of 28 PageID #: 10417
                                                                                                     26


        The defendants next argue that the plaintiffs’ allegations of substantial economic loss are

insufficient. However, the plaintiffs allege that Russ Adams put Barnes on notice that his

livelihood was dependent on his receipt of royalties and that breach of the alleged promise

terminated their royalty income from sale of the Product. Elsewhere in the PSAC, they specify that

they “suffered damages relating to royalties owed them by Delk” (id. ¶ 52), which the court

understands to mean that, as a result of the plaintiffs’ agreeing to the Amendment, Delk positioned

itself to be able to sell the Product after termination of the Royalty Agreement, as amended, but

without continuing to pay royalties to the plaintiffs. At this juncture, the court finds the allegations

relating to damages to be sufficient. 5

        Finally, the defendants argue that the plaintiffs’ argument that they can “properly assert a

claim of promissory estoppel even when the parties are bound by a written contract is dubious, at

best.” (Doc. No. 55, at 6 (citations omitted).) The plaintiffs counter that, under Tennessee law,

“promissory estoppel may be applied even where there is a valid contract between the parties, so

long as the promise does not change the terms of the contract.” (Doc. No. 51-1, at 10 (citations

omitted).) They assert that Barnes’s promise that he would not terminate the Royalty Agreement

if the Product was still selling does not change the terms of the Amendment and instead simply

adds a condition to its terms that does not conflict with it, as a result of which Barnes’s promise

and the Amendment can be interpreted harmoniously. (Id.)



        5
          Eventually, of course, the plaintiffs will be called upon to further clarify how they are
worse off rather than better off as a result of signing the Amendment, as the Royalty Agreement
otherwise would have expired almost two years earlier than it did as a result of the Amendment.
Although the original term could have been extended, either party had the right to terminate by
giving just thirty days notice prior to the expiration of the original or any extended term. (See
Royalty Agreement ¶ 1, Doc. No. 16-5, at 1.) The plaintiffs do not argue that they were induced
to enter into the original Royalty Agreement by any representations regarding the parties’ right to
unilaterally terminate after the first five-year term.



 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 26 of 28 PageID #: 10418
                                                                                                    27


        The plaintiffs are correct. Tennessee courts do not allow promissory estoppel claims to

proceed “[w]here the parties have an enforceable contract . . . and merely dispute its terms, scope

or effect.” Sparton Tech., Inc. v. Util-Link, LLC, 248 F. App’x 684, 690 (6th Cir. 2007). However,

the Tennessee courts have permitted promissory estoppel claims to proceed alongside breach of

contract claims “where a claim of promissory estoppel was advanced to expand the terms of, not

change the terms of, an existing contract,” id. (citing Bill Brown Constr. Co. v. Glens Falls Ins.

Co., 818 S.W.2d 1, 9–11 (Tenn. 1991)), as is the case here.

        It is entirely unclear what the promissory estoppel claim adds to the plaintiffs’ case that the

promissory fraud claim does not already supply, in terms of both the proof necessary to establish

the claim and alleged damages associated with it. Nonetheless, the court cannot find at this juncture

that the claim is entirely futile.

        C.      Negligent Misrepresentation Claim

        In Tennessee, liability for negligent misrepresentation may result when

        (1) the defendant is acting in the course of his business, profession, or employment,
        or in a transaction in which he has a pecuniary (as opposed to gratuitous) interest;
        and

        (2) the defendant supplies faulty information meant to guide others in their business
        transaction; and

        (3) the defendant fails to exercise reasonable care in obtaining or communicating
        the information; and

        (4) the plaintiff justifiably relies upon the information.

John Martin Co. v. Morse/Diesel, Inc., 819 S.W.2d 428, 431 (Tenn. 1991).

        The plaintiffs’ negligent misrepresentation claim is based upon the same statement as their

intentional misrepresentation claim: “Either party has to be able to walk away from a contract at

the natural termination of the agreement—this is a requirement of a contract.” (PSAC ¶ 75, Doc.

No. 51-2, at 11 (quoting Doc. No. 16-8, at 1).) Irrespective of whether supplying erroneous legal



 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 27 of 28 PageID #: 10419
                                                                                                   28


advice can form the basis of a negligent misrepresentation claim, the claim as articulated here

would be subject to dismissal, and is therefore futile, for the same reason as the plaintiffs’

intentional misrepresentation claim: the plaintiffs cannot show that the “information” supplied by

Barnes was actually false. (See Section I.D., supra.)

III.   CONCLUSION

       As discussed herein, the court will grant in part the defendants’ Motion for Judgment (Doc.

No. 49), dismissing with prejudice part of Count One and the entirety of Counts Two and Four of

the FAC, and dismissing without prejudice Counts Six through Eight.

       The court, likewise, will grant in part and deny in part the Motion for Leave to Amend

(Doc. No. 51). The plaintiffs will be granted leave to file a Second Amended Complaint that

amends the FAC by (1) including the new factual clarifications to which the defendants have not

objected; (2) omitting in their entirety the trademark claims; and (3) incorporating the new claim

of promissory estoppel. The motion will be denied, insofar as the plaintiffs seek to add a futile

claim of negligent misrepresentation.

       In addition, insofar as the PSAC seeks to reassert claims that have been dismissed from the

FAC, pursuant to the defendants’ Motion for Judgment on the Pleadings, those claims may not be

reasserted, and the effort to do so is clearly futile. Those claims will remain dismissed and will not

be deemed reinstated by the filing of the Second Amended Complaint. As a result, although the

court will allow the filing of a Second Amended Complaint, only the claims for (1) promissory

fraud, (2) promissory estoppel, (3) breach of contract related to the payment of royalties, and (4)

declaratory judgment will proceed. An appropriate Order is filed herewith.




                                               ALETA A. TRAUGER
                                               United States District Judge



 Case 3:19-cv-00878 Document 66 Filed 02/02/21 Page 28 of 28 PageID #: 10420
